          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 1 of 10



 1                                                   THE HONORABLE RICHARD A. JONES
                                                 THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                            WESTERN DISTRICT OF WASHINGTON

 9                                            AT SEATTLE

10 B.F. and A.A., minors, by and through their      Case No.: 2:19-cv-910-RAJ-MLP
   guardian Joey Fields, et al.
11                                                  STIPULATED MOTION TO MODIFY
                     Plaintiffs,                    SCHEDULING ORDER REGARDING
12                                                  CLASS CERTIFICATION DISCOVERY
          v.                                        DEADLINES
13
                                                    DATE OF TELEPHONIC HEARING:
14 AMAZON.COM, INC., a Delaware                     Tuesday, December 17, 2019 at 3:00 P.M.
   corporation, and A2Z DEVELOPMENT
15 CENTER, INC., a Delaware corporation,            ORAL ARGUMENT SCHEDULED
16                     Defendants.

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED MOTION TO MODIFY SCHEDULING                            FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                     1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                      SEATTLE, WASHINGTON 98101
          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 2 of 10



 1                                          INTRODUCTION

 2          Pursuant to Federal Rule of Civil Procedure 16(b)(4) and LCR 16(b)(5), Plaintiffs and

 3 Defendants Amazon.com, Inc. and a2z Development Center, Inc. (collectively, “Amazon”)

 4 respectfully submit this joint motion requesting that the Court modify the Rule 16(b) and Rule

 5 23(d)(2) Scheduling Order Regarding Class Certification (Dkt. No. 54) by 120 days to allow the

 6 parties to complete class certification discovery and proceed with briefing on Plaintiffs’ motion

 7 for class certification. The current deadline for the parties to complete discovery on class

 8 certification issues is January 7, 2020, with Plaintiffs’ class certification motion to follow on

 9 February 7, 2020. As the Court acknowledged at the October 17, 2019 hearing in this matter, this

10 schedule set “an aggressive timetable” for class certification discovery, and the Court invited the

11 parties, after diligent efforts, to seek relief from deadlines that proved unworkable.

12          Since that hearing, the parties believe that they have worked diligently and in good faith to

13 satisfy their respective discovery obligations. The parties have also met and conferred extensively

14 on discovery matters, among other things to narrow areas of dispute. Despite these efforts,

15 however, the current timetable for completing class certification discovery is unfeasible, and there

16 are several reasons for an extension of the deadlines concerning class certification in this case.

17 Given the complexity of the legal issues and the technology in this case, Plaintiffs’ discovery

18 requests seek extensive technical and business sensitive information concerning a core Amazon

19 service. The parties have disputes over the scope of discovery and have brought one dispute over

20 whether Plaintiffs state claims entitling them to discovery based on post-recording use and

21 disclosure of voice recordings for resolution by the Court. In addition, Plaintiffs have sought leave

22 to file a proposed second amended complaint that would add new claims under California law on

23 behalf of a California class and could affect the scope of discovery. All the disputed discovery

24 issues cannot be resolved before the January 7, 2020 class certification discovery deadline. Nor

25 can all documents be collected before disputes over scope are unresolved. Moreover, while the

26 parties have been working to schedule depositions in this matter, it is not possible to complete all

27 the necessary depositions – including of the named class representatives, their guardians, and

28 relevant Amazon witnesses – before the current deadline.
     STIPULATED MOTION TO MODIFY SCHEDULING                                     FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                              1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                       1                       SEATTLE, WASHINGTON 98101
          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 3 of 10



 1            For these reasons, the parties respectfully request an extension of 120 days to all current

 2 discovery and briefing deadlines concerning class certification. The parties propose that the Court

 3 modify the case calendar set forth in the Rule 16(b) and Rule 23(d)(2) Scheduling Order Regarding

 4 Class Certification as follows:

 5
      Event                                                Current Deadline        Proposed Deadline
 6

 7    Deadline to complete discovery on class January 7, 2020                      May 6, 2020
      certification
 8

 9    Deadline for Plaintiffs to file Motion for Class February 7, 2020            June 8, 2020
      Certification
10

11    Deadline for Amazon to File Opposition to March 28, 2020                     July 27, 2020
      Plaintiffs’ Motion for Class Certification
12

13    Deadline for Plaintiffs to file Reply re: Plaintiffs’ April 15, 2020         August 13, 2020
      Class Certification Motion
14

15 This schedule accords more closely with the circumstances that this very complicated action

16 presents. Accordingly, the parties request that the Court extend both parties’ deadlines in the

17 current scheduling order for 120 days, as proposed above.

18                                            BACKGROUND
19 I.         DISCOVERY EFFORTS TO DATE
20            On June 11, 2019, the initial complaint was filed in this action, naming Plaintiff C.O. Dkt.
21 No. 1. On July 8, 2019, counsel for Plaintiffs filed their First Amended Complaint, adding 21

22 minor plaintiffs and seven causes of action. See Dkt. No. 24 (“FAC”). On September 11, 2019,

23 the Court entered a scheduling order setting a deadline for the parties to complete discovery on

24 class certification by January 7, 2020, and for Plaintiffs to file their motion for class certification

25 by no later than February 7, 2020, with Amazon’s opposition to follow on March 28, 2020 and the

26 Plaintiffs reply due April 15, 2020. Dkt. No. 54.

27            Amazon filed a motion to compel this action to individualized arbitration and to dismiss or
28 stay Plaintiffs’ claims pending arbitration on September 12, 2019. Dkt. No. 55. Following this
     STIPULATED MOTION TO MODIFY SCHEDULING                                      FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                        2                       SEATTLE, WASHINGTON 98101
          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 4 of 10



 1 motion, on September 23, 2019, Amazon responded to Plaintiffs’ discovery requests with

 2 objections that merits discovery should be stayed and that Plaintiffs’ discovery requests were

 3 premature until the Court decided Amazon’s pending Arbitration Motion. Plaintiffs responded by

 4 filing a motion to compel discovery responses on October 3, 2019. Dkt. No. 70.

 5          This Court issued a report and recommendation (the “Report”) denying Amazon’s motion

 6 to compel arbitration on October 21, 2019. Dkt. No. 78. On October 21, 2019, the Court also

 7 granted Plaintiffs’ motion to compel discovery and ordered Amazon to provide substantive

 8 responses to Plaintiff’s discovery requests within two weeks. It also ordered the parties to meet

 9 and confer on a coordinated discovery effort that will take the similar putative class actions

10 pending in other districts into account. Dkt. No. 79. On November 4, 2019, Amazon filed its

11 objection to the Report. Dkt. No. 86. The same day, Amazon also provided substantive responses

12 to Plaintiffs’ discovery requests, together with a production totaling over 10,000 pages. The parties

13 reached agreement on how to coordinate discovery between this case and other pending matters,

14 including understandings concerning the extent to which other parties could rely upon discovery

15 received in one matter in another, and limitations on the ability of a side to seek identical discovery-

16 related relief in one proceeding after an adverse decision in another. The parties filed the ESI

17 Agreement on November 7, 2019. Dkt. No. 90. Plaintiffs filed their response to Amazon’s

18 objections to the Report on November 18, 2019. Dkt. No. 92. Judge Jones has yet to take action

19 on the Report, and Amazon’s motion to compel arbitration is thus still pending.1

20          Following Amazon’s supplemental response, the parties conferred extensively about

21 Amazon’s amended responses to Plaintiffs’ discovery requests, both over email and in telephonic

22 conferences on November 6, 2019; November 14, 2019; November 15, 2019; and November 19,

23 2019. In addition to its November 4 production, Amazon produced more than 12,000 additional

24 pages of documents on November 27, 2019. This production included confidential Amazon

25
     1
    If the motion to compel arbitration were denied, the Federal Arbitration Act provides an appeal
26 as of right to such a decision. Amazon reserves the right to seek a stay of this action pending an
   appeal of the district court’s ultimate decision, and Amazon does not waive any rights to arbitration
27 by its submission of this Joint Motion or its other conduct of discovery as ordered by the Court.
   That said, Amazon also fully understands the Court’s order to proceed with discovery, and it is
28 complying without hesitation or ambiguity, even while preserving its potential rights to arbitration.
     STIPULATED MOTION TO MODIFY SCHEDULING                                       FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                        3                       SEATTLE, WASHINGTON 98101
          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 5 of 10



 1 documents concerning Alexa’s architecture and how it operates, all privacy policies, all Alexa

 2 Terms of Use, Amazon disclosures about Alexa recordings, Alexa privacy settings, and settings

 3 for Alexa kid skills. On December 11, 2019, Amazon produced roughly 6,800 audio streams of

 4 the Alexa interactions for the accounts identified in the FAC. On December 13, 2019, the parties

 5 exchanged lists of document custodians and non-custodial sources of documents pursuant to the

 6 ESI Order. The parties reached an impasse on a major issue that requires a decision from the

 7 Court: whether Plaintiffs are entitled to discovery on Amazon’s actual and potential post-recording

 8 use and disclosure of voice recordings. On December 13, 2019, Plaintiffs filed the joint motion

 9 on their motion to compel discovery. Dkt. No. 96.

10          On December 6, Plaintiffs filed a motion for leave to file a Second Amended Complaint.2

11 Dkt. No. 93. The Proposed Second Amended Complaint seeks to join three new plaintiffs, drop

12 several current plaintiffs (whose claims in the FAC Plaintiffs dismissed voluntarily after filing the

13 motion for leave to amend), and add a claim under California law. See generally Dkt. No. 94-1

14 (“PSAC”).

15          The parties conferred by telephone on the PSAC on December 6, 2019; December 10,

16 2019; and December 11, 2019. During these calls, the parties also discussed the current case

17 schedule and agreed that a 120-day extension was needed to allow the parties complete class

18 certification discovery. Accordingly, the parties contacted the Court on December 11, 2019 to

19 request a telephonic hearing for an extension.

20 II.      REMAINING TASKS FOR CLASS CERTIFICATION DISCOVERY

21          The parties anticipate having to perform substantial work before class certification

22 discovery can close.3 Amazon needs to collect documents from the relevant custodians (who have

23   2
       Amazon is considering Plaintiffs’ motion for leave to file its proposed second amended
24   complaint, and it reserves the right to oppose the proposed amendment or to bring motions under
     Rule 12 if and when the proposed second amended complaint is filed on the docket. In addition,
25   Amazon reserves the right to bring a motion to dismiss the First Amended Complaint, as Amazon
     has, pending decision on the motion to compel discovery, not substantively responded to the
26   Plaintiffs’ claims in this action. See Aetna Life Ins. Co. v. Alla Med. Servs., Inc., 855 F.2d 1470,
     1475 (9th Cir. 1988). Plaintiffs reserve all rights with respect to Amazon’s potential motions.
27   3
       This is a partial statement of work that the parties anticipate performing during class certification
     discovery. The parties reserve the right to file additional motions or seek relief from the Court
28   based on case developments or prospective disputes.
     STIPULATED MOTION TO MODIFY SCHEDULING                                       FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                                1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                         4                       SEATTLE, WASHINGTON 98101
          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 6 of 10



 1 been identified and are in the process of meet and confer); to review the results; and to produce

 2 responsive materials. Amazon contends that the scope of the claims that remain in the case after

 3 motions to dismiss will affect this process. This case concerns a core Amazon service, and

 4 Amazon’s documents concerning Alexa are extensive, voluminous, and often technical; Amazon

 5 advises that retrieving this information from Amazon’s systems is complicated. Plaintiffs also

 6 need to respond to Amazon’s outstanding written discovery which seeks identification of which

 7 utterances are by any of the identified Plaintiffs, as opposed to other household members, among

 8 other things. To the extent that there are disagreements between the parties as to the adequacy of

 9 production of documents, these will need to be negotiated or, if necessary, brought to the Court.

10          The parties also will be taking and defending depositions of multiple named class

11 representatives, their guardians, and relevant Amazon personnel. Plaintiffs are minor children

12 living in multiple different states, and scheduling the necessary depositions – over the holidays –

13 so they all conclude before the January 7, 2020 cutoff is impracticable. Amazon’s witnesses

14 cannot be effectively deposed before production of the bulk of Amazon’s documents. In addition,

15 there is anticipated motion practice relating to the pleadings, including Plaintiffs’ pending motion

16 for leave to file the PSAC (Dkt. No. 93) and Amazon’s intended motion to dismiss the operative

17 complaint (whether the FAC or the PSAC). These matters may affect the scope of discovery, and

18 there is good cause to extend the schedule to afford time for the Court to resolve these key disputes

19 and conduct discovery in an efficient manner.

20                                            ARGUMENT

21          Under the Federal Rules of Civil Procedure, a pretrial scheduling order may be modified

22 for “good cause and with the judge’s consent.” Fed. R. Civ. P 16(b)(4). The focus of the inquiry

23 into whether good cause exists is on “the diligence of the party seeking the extension.” See

24 Pinnacle Great Plains Operating Co., LLC v. Wynn Dewsnup Revocable Tr., No. 4:13-CV-00106-

25 EJL-CW, 2015 WL 759003, at *1 (D. Idaho Feb. 23, 2015) (modifying case management order in

26 light of motion for leave to amend complaint) (quoting Johnson v. Mammoth Recreations, Inc.,

27 975 F.2d 604, 609 (9th Cir. 1992)). Good cause exists thus exists where scheduling deadlines

28 cannot be met despite a party’s diligence. Id.
     STIPULATED MOTION TO MODIFY SCHEDULING                                    FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                             1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                      5                       SEATTLE, WASHINGTON 98101
          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 7 of 10



 1          Here, there are several reasons for the Court to enter an order extending the schedule for

 2 class certification discovery by 120 days. First, the parties have diligently pursued their discovery

 3 obligations and continue to do so. Amazon has produced documents reflecting the architecture

 4 and operation of Alexa, privacy policies, and terms, among other things, and it is also produced

 5 recordings of Alexa interaction for the accounts at issue in the FAC. The parties meet and confer

 6 regularly on discovery matters to narrow the areas of dispute, and where they were unable to reach

 7 a compromise, have brought that dispute before the Court.

 8          Second, an extension is necessary to allow each side to depose witnesses with knowledge

 9 relevant to class certification issues. This dispute concerns claims from over twenty minor class

10 representatives, brought on their behalf by their guardians, and Amazon, and – while the parties

11 are still conferring as to the logistical details – each side anticipates that it will seek multiple

12 depositions. It is impracticable for the parties to complete the necessary depositions before the

13 January 7, 2020 cutoff, and the extension will allow the parties to more efficient sequence and

14 schedule depositions in this matter.

15          Third, from Defendants’ perspective a 120-day extension will allow the Court enough time

16 to settle the pleadings in the case. Amazon has not yet answered or filed a Rule 12 motion in

17 response to the First Amended Complaint, much less the Second Amended Complaint if its

18 permitted to be filed, as Defendants believe is needed to decide the scope of class certification

19 issues. Plaintiffs do not necessarily agree that this requires an extension, though they agree that

20 an extension is needed for the other reasons described above.

21          Considering the complexity of the case, and coordinating discovery across the numerous

22 plaintiffs and guardians, the present scheduling order regarding class certification does not permit

23 adequate time for either of party to meet the deadlines. Accordingly, the parties seek a 120-day

24 extension of all case deadlines concerning class certification discovery and briefing.

25                                            CONCLUSION

26          In light of the above, the parties respectfully request that the Court grant this joint request

27 to modify the scheduling order and extend all deadlines regarding class certification by 120 days.

28   DATED: December 16, 2019
     STIPULATED MOTION TO MODIFY SCHEDULING                                      FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                        6                       SEATTLE, WASHINGTON 98101
          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 8 of 10



 1
     For Plaintiffs and the Putative Class        For Defendants, AMAZON.COM, INC. and
 2                                                A2Z DEVELOPMENT CENTER, INC.
 3

 4   By /s/ Lauren M. Hudson                      By /s/ Jeffrey A. Ware
 5   QUINN EMANUEL URQUHART &                     FENWICK & WEST LLP
     SULLIVAN, LLP
 6                                                Jeffrey A. Ware, WSBA No. 43779
     Lauren M. Hudson, WSBA #55124                1191 Second Avenue, 10th Floor
 7   600 University St., Ste. 2800                Seattle, WA 98101
     Seattle, WA 98101                            Telephone:    206.389.4510
 8   Tel.: 206.905.7075                           Facsimile:    206.389.4511
     Fax: 206.905.7100                            Email: jware@fenwick.com
 9   laurenhudson@quinnemanuel.com
                                                  Laurence F. Pulgram (admitted pro hac vice)
10   Andrew H. Schapiro (admitted pro hac vice)   Tyler G. Newby (admitted pro hac vice)
     Stephen Swedlow (admitted pro hac vice)      Molly R. Melcher (admitted pro hac vice)
11   QUINN EMANUEL URQUHART &                     Armen N. Nercessian (admitted pro hac vice)
     SULLIVAN, LLP                                Avery L. Brown (admitted pro hac vice)
12   191 N. Wacker Drive, Suite 2700              Mary M. Griffin (admitted pro hac vice)
     Chicago, IL 60606                            FENWICK & WEST LLP
13   Tel: 312.705.7400                            555 California Street, 12th Floor
     Fax: 312.705.7401                            San Francisco, CA 94104
14   andrewschapiro@quinnemanuel.com              Telephone:     415.875.2300
     stephenswedlow@quinnemanuel.com              Facsimile:     415. 281.1350
15                                                Email: lpulgram@fenwick.com
     Ashley C. Keller (admitted pro hac vice)            tnewby@fenwick.com
16   Travis D. Lenkner (admitted pro hac vice)           mmelcher@fenwick.com
     J. Dominick Larry (admitted pro hac vice)           anercessian@fenwick.com
17   Aaron M. Zigler (admitted pro hac vice)             avery.brown@fenwick.com
     KELLER LENKNER LLC                                  mgriffin@fenwick.com
18   150 N. Riverside Plaza, Ste. 4270
     Chicago, IL 60606
19   Tel.: 312.741.5220
     Fax: 312.971.3502
20   ack@kellerlenkner.com
     tdl@kellerlenkner.com
21   nl@kellerlenkner.com
     amz@kellerlenkner.com
22
     Warren D. Postman (admitted pro hac vice)
23   KELLER LENKNER LLC
     1300 Street N.W., Suite 400E
24   Washington, D.C.
     Tel.: 202.749.8334
25   Fax: 312.971.3502
     wdp@kellerlenkner.com
26

27

28
     STIPULATED MOTION TO MODIFY SCHEDULING                                 FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                          1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                 7                         SEATTLE, WASHINGTON 98101
          Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 9 of 10



 1                                                ORDER

 2            Based on the foregoing, the Court GRANTS the joint motion and MODIFIES the case

 3 calendar as follows:

 4

 5    Event                                               Old Deadline              New Deadline
 6
      Deadline to complete discovery on class January 7, 2020                       May 6, 2020
 7    certification
 8
      Deadline for Plaintiffs to file Motion for Class February 7, 2020             June 8, 2020
 9    Certification
10
      Deadline for Amazon to File Opposition to March 28, 2020                      July 27, 2020
11    Plaintiffs’ Motion for Class Certification
12
      Deadline for Plaintiffs to file Reply re: Plaintiffs’ April 15, 2020          August 13, 2020
13    Class Certification Motion
14

15

16 IT IS SO ORDERED.

17
     DATED: December 17, 2019
18

19

20
                                                              A
21                                                            MICHELLE L. PETERSON
                                                              United States Magistrate Judge
22

23

24

25

26

27

28
     STIPULATED MOTION TO MODIFY SCHEDULING                                       FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                                1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                        8                        SEATTLE, WASHINGTON 98101
         Case 2:19-cv-00910-RAJ-MLP Document 100 Filed 12/17/19 Page 10 of 10



 1                                   CERTIFICATE OF SERVICE

 2          I, Jeffrey A. Ware, hereby certify that on December 16, 2019, I caused the foregoing

 3 STIPULATED MOTION TO MODIFY SCHEDULING ORDER REGARDING CLASS

 4 CERTIFICATION DISCOVERY DEADLINES to be served on the following parties as

 5 indicated below:

 6     Lauren Hudson, WSBA No. 55124                        [ ]   By United States Mail
       QUINN EMANUEL URQUHART &                             [ ]   By Legal Messenger
 7     SULLIVAN LLP                                         [X]   By Electronic CM/ECF
       600 University St., Ste. 2800                        [ ]   By Overnight Express Mail
 8     Seattle, WA 98101                                    [ ]   By Facsimile
 9     laurenhudson@quinnemanuel.com                        [ ]   By Email [by agreement of counsel]

10     Andrew H. Schapiro (pro hac vice)
       Stephen Swedlow (pro hac vice)
11     QUINN EMANUEL URQUHART &
       SULLIVAN LLP
12     191 N. Wacker Drive, Suite 2700
13     Chicago, IL 60606
       andrewschapiro@quinnemanuel.com
14     stephenswedlow@quinnemanuel.com

15     Ashley C. Keller (pro hac vice)
       Travis D. Lenkner (pro hac vice)
16
       J. Dominick Larry (pro hac vice)
17     Aaron M. Zigler (pro hac vice)
       KELLER LENKNER LLC
18     150 N. Riverside Plaza, Ste. 4270
       Chicago, IL 60606
19     ack@kellerlenkner.com
       tdl@kellerlenkner.com
20
       nl@kellerlenkner.com
21     amz@kellerlenkner.com

22     Warren D. Postman (pro hac vice)
       KELLER LENKNER LLC
23     1300 Street N.W., Suite 400E
       Washington, D.C.
24     wdp@kellerlenkner.com
25     Attorneys for Plaintiff and the Putative Class
26
     Dated: December 16, 2019                     By: s/ Jeffrey A. Ware
27                                                   Jeffrey A Ware

28
     STIPULATED MOTION TO MODIFY SCHEDULING                                      FENWICK & WEST LLP
     ORDER RE CLASS CERTIFICATION                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                      9                         SEATTLE, WASHINGTON 98101
